Name: 2006/924/EC: Commission Decision of 13 December 2006 amending Decision 2005/176/EC laying down the codified form and the codes for the notification of animal diseases pursuant to Council Directive 82/894/EEC (notified under document number C(2006) 6437) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  information and information processing;  agricultural activity
 Date Published: 2006-12-14; 2007-06-05

 14.12.2006 EN Official Journal of the European Union L 354/48 COMMISSION DECISION of 13 December 2006 amending Decision 2005/176/EC laying down the codified form and the codes for the notification of animal diseases pursuant to Council Directive 82/894/EEC (notified under document number C(2006) 6437) (Text with EEA relevance) (2006/924/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of Bulgaria and Romania, and in particular Article 4(3) thereof, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 56 thereof, Having regard to Council Directive 82/894/EEC of 21 December 1982 on the notification of animal diseases within the Community (1), and in particular Article 5 thereof, Whereas: (1) Commission Decision 2005/176/EC lays down the codified form and the codes for the notification of animal diseases pursuant to Directive 82/894/EEC (2). (2) In view of the Accession of Bulgaria and Romania, it is appropriate to adapt Decision 2005/176/EC. (3) Decision No 1/2001 of the EC-Faeroe Islands Joint Committee of 31 January 2001 laying down the provisions to implement the Protocol on veterinary matters supplementing the Agreement between the European Community, of the one part, and the Government of Denmark and the Home Government of the Faeroe Islands, of the other part (3), states that the Faeroe Islands are to take part in the Animal Disease Notification System (ADNS system). (4) The Faeroe Islands have submitted to the Commission a list of the regions they will use in the ADNS system. Those regions should therefore be added to Decision 2005/176/EC. (5) Spain has adjusted the names and boundaries of its veterinary regions. The adjustment of the regions in Spain affects the ADNS system set out in Decision 2005/176/EC. The new regions should therefore replace the current ones in the ADNS system. (6) The World Organisation for Animal Health (OIE) in May 2005 at its General Assembly adopted a revised Chapter for avian influenza, making it compulsory from 1 January 2006 to notify both highly pathogenic avian influenza and low pathogenic avian influenza to the OIE. To enable the notification to the ADNS system of outbreaks of highly pathogenic avian influenza to be distinguished from notifications of outbreaks of low pathogenic avian influenza, different disease codes should be given for those diseases. (7) Furthermore, to enable the notification of outbreaks of avian influenza in wild birds to be distinguished from those in domestic poultry, different codes should be given for these separate events. (8) Decision 2005/176/EC should therefore be amended accordingly. (9) In order to protect confidentiality of the transmitted information, the Annexes to this Decision should not be published. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2005/176/EC is amended as follows: 1. Annexes IV, V and X/11 are replaced by the text in Annex I to this Decision. 2. The text in Annex II to this Decision is inserted in Annex X. Article 2 This Decision shall apply from 1 January 2007. The introduction of Bulgaria and Romania into Annexes IV and X to Decision 2005/176/EC shall apply subject to and as from the date of the entry into force of the Treaty of Accession of Bulgaria and Romania. Article 3 This Decision is addressed to the Member States. Done at Brussels, 13 December 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 378, 31.12.1982, p. 58. Directive as last amended by Decision 2004/216/EC (OJ L 67, 5.3.2004, p. 27). (2) OJ L 59, 5.3.2005, p. 40. (3) OJ L 46, 16.2.2001, p. 24. Decision as amended by Decision No 2/2005 (OJ L 8, 13.1.2006, p. 46).